Citation Nr: 0944756	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  05-00 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1989 to 
March 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to service 
connection for bilateral hearing loss disability is decided.

A review of the Veteran's service treatment records (STRs) 
show that in January 1989 he was given an enlistment 
examination.  An audiological evaluation was performed at 
that time.  The results of that evaluation are as follows:

Hertz (Hz)        |1000   |2000   |3000   |4000   
Right                |0          |0         
|0        |0         
Left                  |0          
|0         |0        |0          

In March 1993 the Veteran had a periodic audiology evaluation 
performed.  The results of that evaluation are as follows:

Hertz (Hz)        |1000   |2000   |3000   |4000   
Right                |0          |0         
|0        |0         
Left                  |0          
|0         |5        |0 

In January 1997 the Veteran had a separation audiology 
evaluation performed.  The results of that evaluation are as 
follows:

Hertz (Hz)        |1000   |2000   |3000   |4000   
Right                |5          |0         
|0        |10         
Left                  |5          
|0         |10      |15          

In June 1999 the Veteran had a United States Air Force 
Reserves enlistment examination.  An audiological evaluation 
was performed at that time.  The results of that evaluation 
are as follows:

Hertz (Hz)        |1000   |2000   |3000   |4000   
Right                |0          |15      |5       
  |30         
Left                  |5          
|0        |15       |10

A review of the Veteran's DD Form 214 shows that his military 
occupation specialty (MOS) while serving on active duty was 
listed as cannon crewmember and avenger crewmember.  As both 
of those MOSs are artillery in nature the Board concedes that 
the Veteran was exposed to acoustic trauma while serving on 
active duty.

Of record is the report of a September 2004 audiological 
evaluation by the Veteran's private physician, the results of 
which were not interpreted from their graphical 
representations of hearing loss.  The Board may not interpret 
graphical representations of hearing loss [i.e., may not 
interpret hearing loss charts.] See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995).  However, the examiner did provide a 
diagnosis at the time of that evaluation that the Board is 
free to consider.  At that time the Veteran was diagnosed 
with bilateral borderline normal/mild hearing loss at 250 - 
2000 Hz and mild bilateral sensorineural hearing loss from 
3000 - 8000 Hz.  The examiner did not provide an opinion as 
to the etiology of the Veteran's hearing loss, nor did the 
examiner document service or post-service noise exposure.

In November 2007 the Veteran was afforded a VA audiological 
evaluation.  The examiner documented the Veteran's military, 
occupational, and recreational noise exposure as: 13 years in 
artillery unit in the United States Army and 1 year as a crew 
chief on C-5's in the United States Air Force Reserve.  There 
is no documented post-service noise exposure. Audiological 
testing results at that evaluation were as follows:



 Hertz (Hz)        |1000   |2000   |3000   |4000   
|Average
Right                 
|15       |25       |40       |35       |28.75
Left                   
|20       |10       |30       |30       |22.5

Speech recognition ability was measured at 96 percent in the 
right ear and 96 percent in the left ear.  The examiner 
diagnosed the Veteran with hearing loss that was not 
disabling for VA purposes in the left ear and normal to mild 
sensorineural hearing loss in the right ear.  The examiner 
reported that STRs from his active service showed hearing to 
be within normal limits.

In January 2008 the examiner who performed the November 2007 
audiology evaluation provided an addendum opinion to the 
evaluation report.  It was the examiner's opinion that it was 
less likely as not that the Veterans hearing loss was caused 
by or a result of noise exposure in service.  The examiner 
based her opinion on the fact that there was no hearing loss 
evident in service. 

The Board notes that the absence of evidence of a hearing 
loss disability meeting the requirements of 38 C.F.R. § 3.385 
(2009) during service, is not always fatal to a service 
connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  In fact, service connection for a hearing loss 
disability may be granted where there is credible evidence of 
acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service (as opposed to 
intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).    

In the present case, the Board has conceded the Veteran's 
exposure to acoustic trauma while on active service.  
Additionally, not only is there evidence that the Veteran has 
hearing loss for VA purposes in his right ear, but there is 
also evidence that the Veteran's audiological testing results 
indicate that the Veteran's hearing underwent a significant 
shift while he was serving on active duty.  While he did not 
have hearing loss for VA purposes at the time of his 
separation that does not mean that his current hearing loss 
is not etiologically related to the acoustic trauma 
experienced in service.

The Board finds that the medical opinion offered by the 
November 2007 VA examiner does not provide sufficient 
reasoning upon which a denial of benefits can be based.  In 
this regard, the Board notes that the Veteran does in fact 
have hearing loss which the examiner determined is not 
related to the Veteran's acoustic trauma in active service.  
However, the examiner did not identify any post-service 
acoustic trauma, or even noise exposure, to which the 
Veteran's hearing loss could be attributed.  In sum, if the 
Veteran's hearing loss is not a result of exposure to 
acoustic trauma while on active duty, then there must be an 
intercurent cause to which it can be attributed to.  

At this time the Veteran should be afforded a new VA 
audiological evaluation, as the audiological evaluation and 
opinion provided by the November 2007 VA examiner is 
inadequate for adjudication purposes as the opinion is not 
sufficiently supported.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran.  If it is 
unable to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to 
submit the outstanding evidence.

2.	Then, the veteran should be afforded a 
VA examination by an audiologist or a 
physician with the appropriate 
expertise to determine the extent and 
etiology of any currently present 
hearing impairment.  The claims folder 
must be made available to and reviewed 
by the examiner.  Any indicated studies 
should be performed.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to the hearing impairment in 
each ear as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to 
acoustic trauma experienced by the 
Veteran in service.  

The opinion should be provided even if 
the current examination does not 
establish the presence of hearing loss 
disability for VA compensation purpose.

The rationale for all opinions 
expressed must be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim in 
light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be 
furnished to the Veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


